Exhibit 10.1

 

Employment Agreement of Lee S. Powell

 

This Employment Agreement (the “Agreement”) is effective as of January 31, 2008
(the “Effective Date”), by and between SPX Corporation (the “Company”) and
Leslie (“Lee”) S. Powell (the “Executive”).

 

WHEREAS, the Company desires to employ the Executive as its Segment President,
Industrial Products and Services; and

 

WHEREAS, the Company and the Executive have reached agreement concerning the
terms and conditions of his continued employment and wish to formalize that
agreement;

 

NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
stated in this Agreement, the Company and the Executive hereby agree as follows:

 

1.                                       Employment. The Company employs the
Executive and the Executive hereby accepts continued employment with the Company
and appointment as its Segment President, Industrial Products and Services.
During the Term (as hereinafter defined), the Executive will have the title,
status and duties of the Segment President, Industrial Products and Services and
will report directly to the Company’s Chief Executive Officer or other senior
executive officer. The Executive’s principal business office shall be located in
Charlotte, North Carolina, and Executive’s principal family residence shall be
located within 50 miles of the Company’s principal business office for the
duration of the Term.

 

2.                                       Term. The term of employment under this
Agreement (“Term”) will commence on the Effective Date, and will continue
thereafter until December 31, 2009; provided, however, that this Agreement shall
remain in effect and the Term shall be extended from year to year thereafter
unless, not less than one hundred eighty (180) days prior to December 31, 2009,
or any subsequent December 31, either the Executive or the Company delivers to
the other written notice of his or its intention not to continue this Agreement
in effect, in which case this Agreement shall terminate as of December 31 of the
year in which such notice is given; and provided further that, if a Change in
Control (as defined below) shall have occurred during the Term, this Agreement
shall continue in effect and the Term shall be extended until at least the
second anniversary of such Change in Control.

 

3.                                       Duties. During the Term:

 

(a)                                  The Executive will perform duties assigned
by the Company’s Chief Executive Officer or the Company’s Board of Directors
(the “Board”), from time to time; provided that the Executive shall not be
assigned tasks inconsistent with those of the Segment President, Industrial
Products and Services .

 

(b)                                 The Executive will devote his full time and
best efforts, talents, knowledge and experience to serving as the Company’s
Segment President, Industrial Products and Services. However, the Executive
may devote reasonable time to activities such as supervision of personal
investments and activities involving professional, charitable, educational,
religious and similar types of activities, speaking engagements

 

--------------------------------------------------------------------------------


 

and membership on other boards of directors, provided such activities do not
interfere in any material way with the business of the Company; provided that,
the Executive cannot serve on the board of directors of more than one
publicly-traded company without the Board’s written consent. The time involved
in such activities shall not be treated as vacation time. The Executive shall be
entitled to keep any amounts paid to him in connection with such activities
(e.g., director fees and honoraria).

 

(c)                                  The Executive will perform his duties
diligently and competently and shall act in conformity with the Company’s
written and oral policies and within the limits, budgets and business plans set
by the Company. The Executive will at all times during the Term strictly adhere
to and obey all of the rules, regulations and policies in effect from time to
time relating to the conduct of executives of the Company. Except as provided in
(b) above, the Executive shall not engage in consulting work or any trade or
business for his own account. The Executive shall not engage in consulting work
or any trade or business on behalf of any other person, firm or company that
competes, conflicts or interferes with the performance of his duties hereunder
in any way.

 

4.                                       Compensation and Benefits. During the
Term, the Company shall provide to the Executive, and the Executive shall accept
from the Company as full compensation for the Executive’s services hereunder,
compensation and benefits as follows:

 

(a)                                  Base Salary. The Company shall pay the
Executive at an annual base salary (“Base Salary”) of Four Hundred Thousand
Dollars ($400,000) effective as of January 1, 2008. The Board, or such committee
of the Board as is responsible for setting the compensation of officers, shall
review the Executive’s performance and Base Salary annually in January of each
year, and determine whether to adjust the Executive’s Base Salary on a
prospective basis. The first review shall be in January 2009. Such adjusted
annual salary then shall become the Executive’s “Base Salary” for purposes of
this Agreement. The Executive’s annual Base Salary shall not be reduced after
any increase, without the Executive’s written consent. The Company shall pay the
Executive’s Base Salary according to payroll practices in effect for all
officers of the Company.

 

(b)                                 Incentive Compensation. The Executive shall
be eligible to participate in any annual performance bonus plans, long-term
incentive plans, and/or equity-based compensation plans established or
maintained by the Company for its officers, including, but not limited to, the
2008 executive bonus plan (“Bonus Plan”) and the SPX Corporation Stock
Compensation Plan, all as the Board (or appropriate Board committee)
may determine from time to time in its discretion. For the 2008 bonus plan year,
the Executive shall be eligible for a target bonus under the Company’s Bonus
Plan equal to eighty percent (80%) of his Base Salary provided that all
performance goals set by the Company are met. The Board (or appropriate Board
committee) will determine and communicate to the Executive his annual bonus plan
participation and the applicable performance goals for subsequent bonus plan
years, no later than March 31 of such bonus plan year.

 

(c)                                  Executive Benefit Plans. The Executive will
be eligible to participate in any executive benefit plans offered by the Company
including, without limitation,

 

--------------------------------------------------------------------------------


 

medical, dental, short-term and long-term disability, life, pension, profit
sharing and nonqualified deferred compensation arrangements, as the Board
may determine in its discretion. The Company reserves the right to modify,
suspend or discontinue any and all of the plans, practices, policies and
programs at any time without recourse by the Executive, so long as the Company
takes such action generally with respect to other similarly situated officers.

 

(d)                                 Business Expenses. The Company shall
reimburse the Executive for all reasonable and necessary business expenses
incurred in the performance of services with the Company, according to the
Company’s policies and upon Executive’s presentation of an itemized written
statement and such verification as the Company may require.

 

(e)                                  Perquisites. The Company will provide the
Executive with all perquisites it provides to other similarly situated officers.
Such perquisites shall not be less than those provided to the Executive on the
Effective Date. The Company will also reimburse the Executive for annual income
tax return preparation and financial planning up to $20,000 per year.

 

(f)                                    Vacation. The Executive will be entitled
to vacation in accordance with the Company’s vacation policy for officers, but
in no event less than 5 weeks per calendar year. The maximum vacation accrual
allowed from year to year and at any given time will equal Executive’s annual
entitlement. Once the maximum accrual is reached, Executive will no longer
accrue vacation until the unused amount accrued is below the maximum level
allowed.

 

(g)                                 Retiree Medical. The Executive shall be
entitled to receive retiree medical benefits in accordance with the eligibility
requirements and plan offerings for access to retiree medical benefits provided
generally to full-time employees of the Company. The Executive may cover his
spouse or dependents eligible at the time of retirement. The cost of such
benefits for the Executive, his spouse and eligible dependents, will be 100% of
the premiums and shall be reimbursed by the Company on an annual basis up to the
date the Executive reaches Medicare eligibility due to age, at which point such
reimbursement shall cease. Depending on the plan, all or a portion of the
reimbursement may be taxable. Such benefits shall include prescription drug
coverage, but not dental or vision benefits unless included in the medical plan.
Upon reaching Medicare eligibility due to age, Medicare shall become the primary
payor of medical/prescription benefits for the Executive, his spouse or eligible
dependents as applicable, and the reimbursement of premiums for such coverage by
the Company shall cease. The Company reserves the right to modify, suspend or
discontinue any and all retiree medical plans, practices, policies and programs
at any time without recourse by the Executive, so long as the Company takes such
action generally with respect to other similarly situated officers; provided
that, if the Company terminates retiree access to medical and/or prescription
benefits generally for retirees, the Executive shall be entitled to an annual
reimbursement from the Company upon proof of continued coverage for comparable
medical and/or prescription coverage under an individual policy or other group
policy, subject to a maximum total reimbursement of one and one-half times the
applicable premium of the plan in effect at the time retiree access is
terminated at the applicable coverage level, and

 

--------------------------------------------------------------------------------


 

subject to maximum annual inflation adjustment thereafter of five percent (5%).
Upon the death of the Executive, a surviving spouse will continue eligibility
and reimbursement as described above. Surviving dependent children will not
receive premium reimbursement beyond the COBRA continuation period. For all
other COBRA qualifying events other than the death of the Executive,
reimbursement will cease upon commencement of the COBRA continuation period.

 

5.                                       Payments on Termination of Employment.

 

(a)                                  Termination of Employment for any Reason.
The following payments will be made upon the Executive’s termination of
employment for any reason:

 

(i)                                     Earned but unpaid Base Salary through
the date of termination;

 

(ii)                                  Any annual incentive plan bonus, for which
the performance measurement period has ended, but which is unpaid at the time of
termination;

 

(iii)                               Any accrued but unpaid vacation;

 

(iv)                              Any amounts payable under any of the Company’s
benefit plans in accordance with the terms of those plans, except as may be
required under Section 401(a)(13) of the Internal Revenue Code of 1986, as
amended (the “Code”); and

 

(v)                                 Unreimbursed business expenses incurred by
the Executive on the Company’s behalf.

 

(b)                                 Termination of Employment for Death or
Disability. In addition to the amounts determined under (a) above, if the
Executive’s termination of employment occurs by reason of death or disability,
the Executive (or his estate) will receive a pro rata portion of any bonus
payable under the Company’s annual incentive plan for the year in which such
termination occurs determined based on the highest of (i) the actual annual
bonus paid for the bonus plan year immediately preceding such termination, or
(ii) the target bonus for the bonus plan year in which such termination occurs.
The Executive will be deemed to be disabled upon the earlier of (x) the end of a
six (6) consecutive month period during which, by reason of physical or mental
injury or disease, the Executive has been unable to perform substantially all of
his usual and customary duties under this Agreement or (y) the date that a
reputable physician selected by the Company’s Chief Executive Officer,
determines in writing that the Executive will, by reason of physical or mental
injury or disease, be unable to perform substantially all of the Executive’s
usual and customary duties under this Agreement for a period of at least six (6)
consecutive months. If any question arises as to whether the Executive is
disabled, upon request therefore by the Chief Executive Officer, the Executive
shall submit to medical examination for the purpose of determining the
existence, nature and extent of any such disability. In accordance with
Section 11, the Chief Executive Officer shall promptly give the Executive
written notice of any such determination of the Executive’s disability and of
any decision of the Chief Executive Officer to terminate the Executive’s
employment by reason thereof. In the event of disability, until the date of

 

--------------------------------------------------------------------------------


 

termination, the amount of Base Salary payable to the Executive under Section 4
hereof shall be reduced dollar-for-dollar by the amount of disability benefits
paid to the Executive in accordance with any disability policy or program of the
Corporation.

 

(c)                                  Termination by the Company Without Cause,
or Voluntary Termination by the Executive for Good Reason. If the Company
terminates the Executive’s employment other than for Cause or death or
disability, or the Executive voluntarily terminates his employment for Good
Reason, in addition to the benefits payable under (a), the Company will pay the
following amounts and provide the following benefits:

 

(i)                                     The Executive’s Base Salary through the
one-year anniversary of the employment termination and annual incentive bonus,
which will be determined as the highest of (A) the actual incentive bonus paid
for the bonus plan year immediately preceding such termination, or (B) the
target annual incentive bonus for the bonus plan year in which such termination
occurs.

 

(ii)                                  Continued coverage under the Company’s
medical, dental, vision, key manager life insurance and pension through the
one-year anniversary of the employment termination, at the same cost to the
Executive as in effect on the date of the Executive’s termination. If the
Company determines that the Executive cannot participate in any benefit plan
because he is not actively performing services for the Company, the Company
may provide such benefits under an alternate arrangement, such as through the
purchase of an individual insurance policy that provides similar benefits or, if
applicable, through a nonqualified pension or profit sharing plan. To the extent
that the Executive’s compensation is necessary for determining the amount of any
such continued coverage or benefits, such compensation (Base Salary and annual
incentive bonus) through the one-year anniversary of the employment termination
shall be at the highest rate in effect during the 12-month period immediately
preceding the Executive’s termination of employment.

 

(iii)                               Executive perquisites on the same basis on
which the Executive was receiving such perquisites prior to his employment
termination, including: (A) reimbursement for club dues through the one year
anniversary of the employment termination; and (B) reimbursement of expenses
relating to financial planning services, tax return preparation and annual
physicals through December 31 of the calendar year that includes the first
anniversary of the Executive’s employment termination. The Company will bear the
cost of such perquisites, at the same level in effect immediately prior to the
Executive’s employment termination. Perquisites otherwise receivable by the
Executive pursuant to this Section shall be reduced to the extent comparable
perquisites are actually received by or made available to the Executive without
cost during the period following the Executive’s employment termination covered
by this Section. The Executive shall report to the Company any such perquisites
actually received by or made available to the Executive.

 

--------------------------------------------------------------------------------


 

(iv)                              The period through the one-year anniversary of
the Executive’s employment termination shall continue to count for purposes of
determining the Executive’s age and service with the Company with respect to
eligibility, vesting and the amount of benefits under the Company’s pension
plans to the maximum extent permitted by applicable law.

 

(v)                                 Any outstanding stock options, restricted
stock or other equity-based compensation awards that would have vested during
the period through the one year anniversary of the Executive’s employment
termination shall immediately vest upon such termination date, and any Company
stock options shall be immediately exercisable at any time prior to the earlier
of:  (A) one year; or (B) the stock option expiration or other termination date,
subject to applicable insider trading policies and regulations.

 

(vi)                              Outplacement services, as elected by the
Executive (and with a firm selected by the Executive), not to exceed $35,000 in
total.

 

(d)                                 Good Reason. For purposes of this Agreement,
“Good Reason” shall mean the occurrence of any of the following without the
Executive’s consent:  (i) a material diminution in the Executive’s base
compensation; (ii) a material diminution in the Executive’s authority, duties,
or responsibilities; (iii) a material diminution in the budget over which the
Executive retains authority; (iv) a material change in the geographic location
at which the Executive’s must perform the services; or (v) any other action or
inaction that constitutes a material breach by the Company of this Agreement.
The Executive’s must provide notice to the Company of the existence of the
condition described in above within a period not to exceed ninety (90) days of
the initial existence of the condition, and the Company will have a period of at
least thirty (30) days following the notice during which it may remedy the
condition. Any termination for Good Reason must occur within two years following
the initial existence of one or more of the foregoing conditions.

 

(e)                                  Cause. For purposes of this Agreement,
“Cause” shall mean:  (i) the Executive’s willful and continued failure to
satisfactorily perform his duties as an executive of the Company (other than any
such failure resulting from incapacity due to physical or mental illness) after
a written demand for performance is delivered to the Executive, which demand
specifically identifies the manner in which the Executive has not satisfactorily
performed his duties, and which gives the Executive at least 30 days to cure
such alleged deficiencies, (ii) the Executive’s willful misconduct or
dishonesty, which is demonstrably and materially injurious to the Company,
monetarily, reputationally, or otherwise, (iii) the Executive’s engaging in
egregious misconduct involving serious moral turpitude to the extent that his
credibility and reputation no longer conforms to the standard of officers of the
Company, (iv) the Executive’s refusal or failure to substantially comply with
the Company’s human resources rules, policies, directions and/or restrictions
relating to harassment and/or discrimination, or to substantially comply with
the Company’s compliance or risk management rules, policies, directions and/or
restrictions (including, without limitation, the Company’s Code of Business
Conduct); (v) the Executive’s loss of any license or registration that is
necessary

 

--------------------------------------------------------------------------------


 

for the Executive to perform his or her duties, or commits any act that could
result in the legal disqualification of the Executive from being employed by the
Company or a subsidiary; (vi) the Executive’s failure to cooperate with the
Company or a subsidiary in any internal investigation or administrative,
regulatory or judicial proceeding. The Executive’s employment shall be deemed to
have terminated for Cause if, after the Executive’s employment has terminated,
facts and circumstances are discovered that would have justified a termination
for Cause.

 

(f)                                    Non-Renewal. If the Company gives written
notice to the Executive of its intention not to continue this Agreement in
effect, in accordance with Section 2, and the Executive remains employed until
the December 31 termination of the Agreement (and a Change in Control has not
occurred that would extend the Agreement), the Executive may deliver his written
resignation to the Company effective December 31, and the Company will continue
the Executive’s Base Salary for six (6) months following the December 31
effective date of the Executive’s resignation.

 

(g)                                 Timing of Payments. All payments described
above shall be made in a lump sum cash payment as soon as practicable (but in no
event more than 30 days after the Executive has signed the release required
below in this Section 5, unless a longer period is required by applicable law or
plan documents) following the Executive’s termination of employment. If the
total amount of annual bonus is not determinable on that date, the Company shall
pay the amount of bonus that is determinable and the remainder shall be paid in
a lump sum cash payment at the time such bonuses are paid generally.

 

(h)                                 Code Section 409A. Each payment under
Section 5(c) of this Agreement or any Company plan is intended to be treated as
one of a series of separate payments for purposes of Code Section 409A and
Treas. Reg. §1.409A-2(b)(2)(iii). Any payment under Section 5(c) or the
applicable Company plan that does not qualify as a short-term deferral under
Code Section 409A and Treas. Reg. §1.409A-1(b)(4) or a limited payment under
Treas. Reg. §1.409A-1(b)(9)(v)(D) (or any similar or successor provisions) will
be subject to the Six-Month Delay Rule if the Executive is a Specified Employee
as of his Separation from Service. Payments to which the Executive otherwise
would be entitled during the Six-Month Delay will be accumulated and paid on the
first day of the seventh month following his Separation from Service.
Notwithstanding the Six-Month Delay Rule, to the maximum extent permitted under
Code Section 409A and Treas. Reg. §1.409A-1(b)(9)(iii) (or any similar or
successor provisions), during the Six-Month Delay, the Company will pay the
Executive an amount equal the lesser of (A) the total severance scheduled to be
provided under Section 5(c) above, or (B) two times the lesser of (1) the
maximum amount that may be taken into account under a qualified plan pursuant to
Code Section 401(a)(17) for the year in which the Executive’s Separation from
Service occurs, and (2) the sum of the Executive’s annualized compensation based
upon the annual rate of pay for services provided to the Company for the taxable
year of the Executive preceding the taxable year of the Executive in which his
Separation from Service occurs; provided that amounts paid under this sentence
will count toward, and will not be in addition to, the total payment amount
required to be made to the Executive

 

--------------------------------------------------------------------------------


 

by the Company under Section 5(c) above and any applicable Company plan. For
purposes of this Agreement:

 

(i)                                     “Separation from Service” or “Separates
from Service” means the Executive’s death, retirement or termination of
employment from the Company within the meaning of 409A. For purposes of
determining whether a Separation from Service has occurred, subsidiaries and
affiliates of the Company are only those included by using the language “at
least eighty percent (80%)” to define the controlled group under Code
Section 1563(a) in lieu of the fifty percent (50%) default rule stated in
Treasury Regulation §1.409A-1(h)(3). A Separation from Service is deemed to
include a reasonably anticipated permanent reduction in the level of services
performed by the Executive, to less than fifty percent (50%) of the average
level of services performed by the Executive during the immediately preceding
36-month period.

 

(ii)                                  “Specified Employee” has the meaning given
that term in Code Section 409A and Treas. Reg. 1.409A-1(c)(i) (or any similar or
successor provisions). The Company’s “specified employee identification date”
(as described in Treas. Reg. 1.409A-1(c)(i)(3)) will be December 31 of each
year, and the Company’s “specified employee effective date” (as described in
Treas. Reg. 1.409A-1(c)(i)(4) or any similar or successor provisions) will be
April 1 of each succeeding year.

 

(i)                                     Change in Control. For purposes of this
Agreement, “Change in Control” shall have the meaning given to such term in the
SPX Corporation Stock Compensation Plan, or any similar or successor plan.

 

(j)                                     Release. As a condition of receiving the
payments and benefits provided for in this Section 5, the Executive shall be
required to execute (and not revoke during any legally-required revocation
period), prior to receiving any such payments and benefits, a release in a
form provided by the Company, of all claims against the Company, including but
not limited to any and all claims arising out of contract (written, oral, or
implied in law or in fact), tort (including negligent and intentional acts), or
state, federal or local law (including discrimination on any basis whatsoever).
For the avoidance of doubt, such release will not adversely affect the
Executive’s ability to enforce the terms of this Agreement, his indemnification
rights under the Company’s by-laws [and Agreement], his rights to coverage under
the Company’s directors and officers liability insurance, his and his covered
dependents’ rights to COBRA continuation coverage, and his rights to vested
employee benefits.

 

6.                                       Recapture of Certain Incentive
Compensation. If the Company is required to prepare an accounting restatement
due to the material noncompliance of the Company, during the Term, as a result
of misconduct, with any financial reporting requirement under the securities
laws, the Executive shall reimburse the Company, promptly upon notice and
demand, for (a) any bonus or other incentive-based or equity-based compensation
received from the Company during the twelve (12-) month period following the
first public issuance or filing with the Securities and Exchange Commission,
whichever occurs first, of the financial document embodying such

 

--------------------------------------------------------------------------------


 

financial reporting requirement; and (b) any profits realized from the sale of
securities of the Company during that twelve (12-) month period.

 

7.                                       Assignment; Successors. This Agreement
shall inure to the benefit of and be binding upon the Company and its
successors. The Company may not assign this Agreement without the Executive’s
written consent, except that the Company’s obligations under this Agreement
shall be the binding legal obligations of any successor to the Company by sale,
and in the event of any transaction that results in the transfer of
substantially all of the assets or business of the Company, the Company will use
its best efforts to cause the transferee to assume the obligations of the
Company under this Agreement. The Executive may not assign this Agreement during
his life. Upon the Executive’s death, this Agreement will inure to the benefit
of the Executive’s heirs, legatees and legal representatives of the Executive’s
estate.

 

8.                                       Interpretation. The laws of the State
of Delaware shall govern the validity, interpretation, construction and
performance of this Agreement, without regard to the conflict of laws principles
thereof.

 

9.                                       Withholding. The Company may withhold
from any payment that it is required to make under this Agreement amounts
sufficient to satisfy applicable withholding requirements under any federal,
state or local law.

 

10.                                 Amendment or Termination. This Agreement
may be amended at any time by written agreement between the Company and the
Executive.

 

11.                                 Notices. Notices given pursuant to this
Agreement shall be in writing and shall be deemed received when personally
delivered, or on the date of written confirmation of receipt by (i) overnight
carrier, (ii) telecopy, (iii) registered or certified mail, return receipt
requested, addressee only, postage prepaid, or (iv) such other method of
delivery that provides a written confirmation of delivery. Notice to the Company
shall be directed to:

 

 

SPX CORPORATION

 

13515 Ballantyne Corporate Place

 

Charlotte, NC 28277

 

Attention: General Counsel

 

The Company may change the person and/or address to which the Executive must
give notice under this Section by giving the Executive written notice of such
change, in accordance with the procedures described above. Notices to or with
respect to the Executive will be directed to the Executive, or to the
Executive’s executors, personal representatives or distributees, if the
Executive is deceased, or the assignees of the Executive, at the Executive’s
home address on the records of the Company.

 

12.                                 Severability. If any provisions(s) of this
Agreement shall be found invalid or unenforceable by a court of competent
jurisdiction, in whole or in part, then it is the parties’ mutual desire that
such court modify such provision(s) to the extent and in the manner necessary to
render the same valid and enforceable, and this Agreement shall be construed and
enforced to the maximum extent permitted by law, as if such provision(s) had
been originally incorporated

 

--------------------------------------------------------------------------------


 

herein as so modified or restricted, or as if such provision(s) had not been
originally incorporated herein, as the case may be.

 

13.                                 Entire Agreement. This Agreement sets forth
the entire agreement and understanding between the Company and the Executive and
supersedes all prior agreements and understandings, written or oral, relating to
the subject matter hereof; provided, however, that: (i) the Executive’s Change
in Control Agreement dated February 21, 2008 shall remain in full force and
effect, and payments and benefits provided thereunder shall replace those
provided in this Agreement to the extent that such payments or benefits would
otherwise clearly be duplicative; and (ii) the Executive’s non-compete,
non-solicitation, confidentiality or similar restrictive covenants shall remain
in full force and effect.

 

14.                                 Consultation With Counsel. The Executive
acknowledges that he has had a full and complete opportunity to consult with
counsel of the Executive’s own choosing concerning the terms, enforceability and
implications of this Agreement, and the Company has made no representations or
warranties to the Executive concerning the terms, enforceability or implications
of this Agreement other than as are reflected in this Agreement.

 

15.                                 No Waiver. No failure or delay by the
Company or the Executive in enforcing or exercising any right or remedy
hereunder shall operate as a waiver thereof. No modification, amendment or
waiver of this Agreement or consent to any departure by the Executive from any
of the terms or conditions thereof, shall be effective unless in writing and
signed by the Chairman of the Company’s Board. Any such waiver or consent shall
be effective only in the specific instance and for the purpose for which given.

 

16.                                 Effect on Other Obligations. Payments and
benefits herein provided to be paid to the Executive by the Company shall be
made without regard to and in addition to any other payments or benefits
required to be paid the Executive at any time hereafter under the terms of any
other agreement between the Executive and the Company or under any other policy
of the Company relating to compensation, or retirement or other benefits. Except
as otherwise expressly provided herein, payments or benefits provided the
Executive hereunder shall be reduced by any amount the Executive may earn or
receive from employment with another employer or from any another source

 

17.                                 Code Section 409A. It is intended that any
amounts payable under this Agreement and the Company’s and the Executive’s
exercise of authority or discretion hereunder shall comply with the provisions
of Code Section 409A and the treasury regulations relating thereto so as not to
subject the Executive to the payment of interest and tax penalty that may be
imposed under Code Section 409A. In furtherance of this interest, (a) the
parties intend that the terms and provisions of this Agreement be interpreted
and applied in a manner that satisfies the requirements and exemptions of Code
Section 409A, and (b) to the extent that any regulations or other guidance
issued under Code Section 409A after the date of this Agreement would result in
the Executive being subject to payment of interest and tax penalty under Code
Section 409A, the parties agree to amend this Agreement in order to bring this
Agreement into compliance with Code Section 409A.

 

--------------------------------------------------------------------------------


 

18.                                 Survival. All Sections of this Agreement
survive beyond the Term except as otherwise specifically stated.

 

19.                                 Headings. The headings in this Agreement are
for convenience of reference only and shall not limit or otherwise affect the
meaning thereof.

 

20.                                 Counterparts. The parties may execute this
Agreement in one or more counterparts, all of which together shall constitute
but one Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
shown below.

 

 

EXECUTIVE ACCEPTANCE

SPX CORPORATION

 

 

 

 

/s/

Lee S. Powell

 

By:

 

/s/ Christopher J. Kearney

 

Lee S. Powell

 

 

Christopher J. Kearney

 

 

Its:

Chairman, President and

 

 

 

Chief Executive Officer

 

 

 

 

 

Date:

26 February 2008

 

--------------------------------------------------------------------------------